Citation Nr: 0838256	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1966 to November 1968.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied the veteran's claims 
of entitlement to service connection for asthma and PTSD.   
In December 2006 and February 2008, the Board remanded the 
veteran's claims for additional development.  Following the 
Board's February 2008 remand, the claim of entitlement to 
service connection for asthma was again denied.  The RO 
granted service connection for PTSD in a July 2008 rating 
decision.  A 30 percent disability rating was established.  
The veteran disagreed with this rating in subsequent 
correspondence to the RO.  The RO issued a statement of the 
case in August 2008, and the appeal was perfected with the 
filing of the veteran's substantive appeal (VA Form 9) in 
September 2008.  The case is once again before the Board. 

Issues not on appeal

In the above-mentioned February 2008 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for depression.  To the Board's knowledge, the 
veteran has not appealed that decision. This matter has 
therefore been resolved and it will be discussed no further 
herein. 

In August 2008, the veteran's attorney raised the issue of 
entitlement to service connection for sleep apnea.  It does 
not appear that this issue has been adjudicated. This matter 
is referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

The veteran has also filed claims of entitlement to service 
connection for lung cancer and a sleep disorder, as well as a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO sent the veteran a VCAA notice letter as to those 
issues on September 11, 2008.  Those issues are not in 
appellate states and the Board will discuss them no further. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
asthma and his military service.

2.  The veteran's PTSD is manifested by anxiety, 
hyperviligence, chronic sleep impairment, disturbances of 
motivation and mood, isolation, suicidal ideation, 
depression, intrusive thoughts, irritability and impaired 
judgment.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in military service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a disability rating in excess of he 
currently assigned 30 percent for the veteran's PTSD are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
asthma and entitlement to an increased disability rating for 
PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In December 2006 and February 2008, the Board remanded this 
case for additional development.  Specifically, the Board has 
requested that the VA Appeals Management Center (AMC) obtain 
additional VA medical records pertaining to the veteran, 
gather the veteran's Social Security (SSA) records, attempt 
to verify his alleged stressors, obtain a medical opinion 
and, if deemed necessary, provide the veteran with an 
additional VA examination. 

In response, the AOJ obtained the veteran's SSA records, his 
VA outpatient treatment records and private medical records.  
A list of stressors was prepared and sent to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for 
verification.  The requested medical opinion was obtained and 
the veteran has been provided with a VA examination.  As was 
described in the Introduction, the veteran's claims were 
readjudicated, resulting in the grant of service connection 
for PTSD.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection and an increased rating 
in a letter from the RO dated January 9, 2007, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service" and evidence that his service-connected condition 
has gotten worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The January 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the January 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the January 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the July 2007 SSOC, following the issuance of the January 
2007 letter, the essential fairness of the adjudication was 
not affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the veteran's PTSD 
claim, the additional notice requirements recently set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), do not 
apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].   

The Board notes that the veteran, through his representative, 
has submitted correspondence which indicates his belief that 
VCAA must notify him of "the existence of negative evidence 
and how to counter this evidence." See, e.g., the September 
2004 
The Board notes that the veteran, through his representative, 
has submitted correspondence which indicate his belief that 
VCAA must notify him of "the existence of negative evidence 
and how to counter this evidence." See, e.g., the September 
2008 VA Form 9.  However, the United States Court of Appeals 
for the Federal Circuit has specifically found that VCAA 
notice "may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim)." See Wilson v. Mansfield, 506 F.3d 1055, 
1062 (Fed. Cir. 2007). The Court has further stated since 38 
U.S.C.A. § 5103(a) "deals only with information and evidence 
gathering prior to the initial adjudication of a claim . . . 
it would be senseless to construe that statute as imposing 
upon the Secretary a legal obligation to rule on the 
probative value of information and evidence presented in 
connection with a claim prior to rendering a decision on the 
merits itself."  See also Locklear v. Nicholson, 20 Vet.App. 
410 at 415 (2006).  Therefore, the contentions that the 
veteran should be provided notification as to the adequacy of 
the evidence in his case is meritless. 

The veteran, who is represented by counsel, is (or should be) 
aware of what is required of him and of VA.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, VA outpatient treatment records, private 
medical records, records from the Social Security 
Administration, provided him with a VA examination and 
obtained a medical opinion. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2008).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).



Analysis 

As was discussed above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
asthma.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.  Concerning 
in-service disease, there is no indication of asthma in the 
veteran's service medical records. Concerning in-service 
injury, the veteran has reported no specific in-service 
pulmonary injuries.  However, his military service in Vietnam 
is not in dispute.  As discussed in detail above, exposure to 
Agent Orange is presumed by law.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  Accordingly, Hickson 
element (2) has been satisfied with respect to in-service 
injury to the extent of presumed exposure to herbicides.  

With respect to crucial Hickson element (3), medical nexus, 
if asthma was listed among the Agent Orange-related diseases 
enumerated in 38 C.F.R. § 3.309(e), medical nexus would be 
presumed as a matter of law.  Such is not the case here. 
Asthma has not been identified by VA as being associated with 
herbicide exposure.
Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claim.  See Combee, supra.

In March 2008, a VA physician reviewed the veteran's claim 
folder and determined that it was "less likely [than] not 
that that the current lung condition is related" to the 
veteran's military service.  The examiner specifically noted 
that there was "little to support the claim of lung disease 
between 1969 and 1998", when the veteran was hospitalized 
for pneumonia.  The examiner further noted that the veteran 
had a 35 year history of smoking. 

There are no other medical nexus opinions of record.  To the 
extent that the veteran and his attorney contend that a 
medical relationship exists between his asthma and service, 
any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  As was discussed in the law and regulations 
section above, if no chronic disability was diagnosed in 
service, a claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488 (1997). 

In this case, there is no evidence of record indicating that 
the veteran experienced any respiratory or pulmonary 
symptomatology continuously since separation.  
On the contrary, as was noted above, the March 2008 VA 
physician stated that there was little evidence "to support 
the claim of lung disease between 1969 and 1998."  In fact, 
in his July 2003 claim, the veteran stated that he developed 
asthma in 1998. 
The contemporaneous medical records thus do not provide 
subjective or objective evidence that supports the recent 
contention that the veteran experienced continuous asthma 
symptomatology since service.  This is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

In Voerth v. West, 13 Vet. App. 117 (1999), the Court noted 
that the continuity of symptomatology provisions of section 
3.303 do not relieve a claimant of the burden of providing a 
medical nexus.  As discussed above, such medical nexus 
evidence is lacking in this case.

In short, with respect to element (3), the competent medical 
opinion evidence is against the veteran's claim.  In 
addition, there is no competent evidence of continuity of any 
respiratory or pulmonary symptomatology after service.  For 
these reasons, element (3) has not been met and the veteran's 
claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

Additional comment

The competent medical evidence suggests that the veteran's 
asthma may be a consequence of tobacco use.  The veteran has 
not specifically contended that In-service tobacco use is 
responsible for the asthma.  In any event, the law mandates 
that when, as here, a claim is received by VA after June 9, 
1998, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service. 
See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) 
(2007).

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated 30 percent disabling. 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology was the result of his service-connected PTSD, a non 
service-connected mood disorder and non service-connected 
marijuana abuse.  The Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence in the instant case indicates that the 
veteran's daily marijuana use has impaired his attention and 
concentration.  See the December 2003 VA examination report.  
Accordingly, the veteran's impaired attention and 
concentration will not be considered in assigning a 
disability rating. 

The medical evidence of record does not draw any such 
distinction regarding the veteran's PTSD and his diagnosed 
mood disorder.  The Board will therefore assume that, except 
for those symptoms mentioned above, all of the veteran's 
psychiatric symptomatology is attributed to his service-
connected PTSD.

Schedular criteria

The veteran's service-connected PTSD is currently evaluated 
30 percent disabling.  The 30 percent disability rating was 
assigned by the RO in July 2008 based on evidence of 
intrusive thoughts, sleep disturbance, depression, isolation, 
irritability and hypervigilance.  For reasons explained in 
greater detail below, the Board concludes that a 50 percent 
or higher rating is not warranted.  

In June 2006 the veteran underwent a VA examination, which 
revealed that his remote, recent and immediate memory were 
normal.  While the Board is aware that a June 2006 VA 
outpatient treatment records indicates that the veteran has a 
mild impairment of his short term memory, mild memory loss is 
one of the criteria described for the 30 percent disability 
rating which is currently assigned.  
The medical evidence does not indicate that the veteran has 
any long-term memory impairment, such as the retention of 
only highly learned material.  Accordingly, the impairment of 
short and long-term memory has not been demonstrated.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive 'and' in a statutory provision meant that all of 
the conditions listed in the provision must be met].

Outpatient treatment records describe the veteran's speech as 
relevant and spontaneous, slow with paucity but coherent.  
See, e.g., VA outpatient treatment records from December 2007 
and January 2008.  The medical evidence of record does not 
describe the veteran's speech as circumstantial, 
circumlocutory or stereotyped.   

The veteran has stated that he has persistent anxiety.  See 
An August 2005 VA outpatient treatment record.  Anxiety is 
one of the criteria for the currently assigned 30 percent 
rating.

In a September 2008 statement, the veteran stated that he has 
panic attacks when in large crowds or in tight places.  A 
panic attack is defined as "an episode of acute intense 
anxiety" with specific delineated symptoms.  See Dorland's 
Illustrated Medical Dictionary, 178 (30th ed. 2003).  There 
is no competent medical evidence that describes the veteran 
as having panic attacks more than once a week, a criteria for 
the assignment of a 50 percent rating, and the veteran does 
not allege as much.

The veteran has described difficulty keeping himself 
motivated or interested in any activity.  See An August 2007 
VA outpatient treatment record.  Disturbances of motivation 
and mood have arguably been demonstrated. 

The veteran's affect has been described as appropriate, 
variable, constricted and full.  The medical evidence of 
record does not indicate that the veteran has a flattened 
affect.  In this connection, the Board notes that a 
"flattened affect" and a "constricted affect" are medical 
terms of art with separate and distinct meanings.  See 
Dorland's Illustrated Medical Dictionary, 36 (30th Ed. 2003) 
[defining a flattened affect a "lack of signs expressing 
affect" and a constricted affect as "a reduction in the 
intensity of affect"].  [This citation is provided purely 
for definitional purposes to aid in the Board's discussion.  
Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown, 6 
Vet. App. 181 (1994).]

The veteran has indicated that he tends to avoid social 
situations and prefers isolation.  See, e.g., the February 
2005 treatment note of E.G., M.S.  However, there is no 
evidence that he has difficulty in establishing effective 
work and social relationships.  Indeed, he had a 30 year work 
history before retiring.  He was married twice, once for 13 
years and the second time for 12 years.  He evidently gets 
along well with friends and with his grandchildren.  

There is no medical evidence indicating that the veteran has 
any difficulty understanding complex commands, and he has not 
so alleged. 

The medical evidence does not indicate that the veteran has 
impaired abstract thinking.  During the December 2003 VA 
examination his thought content was appropriate and his 
abstract thinking was intact.  

A January 2008 VA outpatient treatment record describes the 
veteran's judgment as poor.  The impaired judgment criteria 
has therefore been demonstrated. 

In short, as described above, only two of the nine criteria 
necessary for a 50 percent rating have been met.  A review of 
the medical evidence indicates that the veteran's psychiatric 
symptomatology centers on his difficulty sleeping, anxiety, 
mild memory loss, hypervigilance and depression.  As detailed 
in the law and regulations section above, these symptoms are 
more congruent with the veteran's currently assigned 30 
percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his attorney have pointed to no such pathology.  

The Board additionally observes that GAF scores assigned in 
the December 2003 and June 2006 VA examination, 70 and 62, 
respectively, are reflective of mild to moderate impairment 
due to PTSD, which is consistent with the veteran's assigned 
30 percent disability rating.

Therefore, based on a review of all the evidence, the Board 
concludes that an increased rating to 50 percent is not 
warranted. 

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  The record indicates 
that the veteran has met only one of the criteria for a 70 
percent rating.  Private treatment records from December 2004 
indicate that the veteran has expressed suicidal ideation.  
There is no evidence of record indicating the veteran has 
obsessional rituals which interfere with routine activities, 
illogical speech or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  Nor is there evidence of 
impaired impulse control with periods of violence, spatial 
disorientation or neglect of personal appearance and hygiene.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.

Fenderson considerations

The veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, June 30, 2003.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently assigned 30 percent.  The December 2003 and 
June 2006 VA examination reports along with the numerous VA 
outpatient treatment records and private medical records 
indicate the disability has remained relatively stable 
throughout the period.  There have been no medical findings 
and no other evidence which would allow for the assignment of 
an increased disability rating at any time during the period 
of time here under consideration.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2008 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
veteran's PTSD is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  

There is no indication that the veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the veteran is currently retired after working for 30 
years.  See The June 2008 VA examination report.  While the 
examination report indicates that "health problems" 
contributed to his decision to retire, there is no indication 
that the veteran's PTSD caused him any unusual employment 
impairment.  

The Board notes that the fact that the veteran is currently 
unemployed is not determinative.  The ultimate question is 
whether the veteran, because of his service-connected PTSD, 
is incapable of performing the physical and mental acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this case there is no medical evidence 
that the veteran's PTSD would have marked interference with 
employment.  See Van Hoose, supra [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for asthma is denied

Entitlement to an increased rating for PTSD in excess of the 
currently assigned 
30 percent is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


